                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       MAURICE GODOY,                                    Case No. 18-cv-06650-HSG
                                   8                    Plaintiff,                           ORDER SUA SPONTE GRANTING
                                                                                             EXTENSION OF TIME TO FILE
                                   9             v.                                          SECOND AMENDED COMPLAINT
                                  10       EDMUND GERRY BROWN, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff, an inmate at Chuckawalla Valley State Prison, filed this pro se civil rights action

                                  14   pursuant to 42 U.S.C. § 1983. For the reasons set forth below, the Court will sua sponte grant

                                  15   plaintiff an extension of time to February 14, 2020 to file a second amended complaint.

                                  16                                              DISCUSSION

                                  17          On November 26, 2019, the Court dismissed plaintiff’s amended complaint with leave to

                                  18   amend, noting that the amended complaint suffered from the same deficiencies as the initial

                                  19   complaint. Dkt. No. 28. Plaintiff was ordered to file a second amended complaint by December

                                  20   24, 2019, that addressed the identified deficiencies, or this action would be dismissed. Dkt. No.

                                  21   28 at 6. The deadline has passed and plaintiff has not filed a second amended complaint. Plaintiff

                                  22   did, however, file a notice of appeal (“NOA”) with the Ninth Circuit Court of Appeals, appealing

                                  23   the Court’s November 26, 2019 Order.1 Dkt. No. 30. The NOA does not stay the Court’s

                                  24   deadlines. If plaintiff wishes to proceed with this action, he must file a complaint that states

                                  25   cognizable claims. The Court will sua sponte grant plaintiff an extension of time to February 14,

                                  26   2020 to file a second amended complaint that addresses the deficiencies identified in the Court’s

                                  27
                                       1
                                  28     An order of dismissal with leave to amend is not an appealable decision. WMX Technologies,
                                       Inc. v. Miller, 104 F.3d 1133, 1136 (9th Cir. 1997).
                                   1   November 26, 2019 Order. Failure to file a proper second amended complaint in the time

                                   2   provided will result in the dismissal of this action without further notice to plaintiff. If using

                                   3   the court form complaint, plaintiff must answer all the questions on the form in order for the

                                   4   action to proceed. Plaintiff is reminded that an amended complaint completely replaces the

                                   5   previous complaints, see Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992), and that he may

                                   6   not incorporate material from the prior complaints by reference. Plaintiff also may not change the

                                   7   nature of this suit by alleging new, unrelated claims in the second amended complaint. The Clerk

                                   8   shall include two copies of a blank complaint form with a copy of this order to plaintiff.

                                   9                                             CONCLUSION

                                  10           For the reasons set forth above, the Court sua sponte grants plaintiff an extension of time

                                  11   to February 14, 2020 to file a second amended complaint. Failure to file a proper second

                                  12   amended complaint in the time provided will result in the dismissal of this action without
Northern District of California
 United States District Court




                                  13   further notice to plaintiff. The Clerk shall include two copies of a blank complaint form with a

                                  14   copy of this order to plaintiff.

                                  15           IT IS SO ORDERED.

                                  16   Dated: 1/13/2020

                                  17                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  18                                                    United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
